Citation Nr: 0004107	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right patellar tendonitis and bursitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1993 to 
March 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, in pertinent part, granted 
service connection for the above conditions and assigned the 
above disability ratings. 

The veteran's claim for a higher rating for chronic 
bronchitis is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claims for higher ratings are plausible, 
and the RO has obtained sufficient evidence for correct 
disposition of these claims.

2.  The veteran's nasal passages are approximately 5-percent 
obstructed, and he complains of headache, congestion, and 
drainage as a result of his rhinitis/sinusitis.

3.  Prior to May 15, 1997, the veteran's right knee disorder 
was manifested by slight laxity, mild atrophy, decreased 
quadriceps strength, and swelling, resulting in a moderate 
level of functional loss, including use of a cane for 
ambulation.

4.  Since May 15, 1997, the veteran has had subjective 
complaints of pain concerning his right knee disorder, but 
there is no medical evidence showing any residual disability 
or functional impairment.


CONCLUSIONS OF LAW

1.  The veteran's claims for higher disability ratings are 
well grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, and 4.97, 
Diagnostic Codes 6514 and 6522 (1999).

3.  The criteria for a disability rating of 20 percent, and 
no higher, for right patellar tendonitis and bursitis were 
met prior to May 15, 1997.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, and 4.71a, Diagnostic 
Codes 5003 and 5262 (1999).

4.  The criteria for a disability rating higher than 10 
percent for right patellar tendonitis and bursitis have not 
been met since May 15, 1997.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, and 4.71a, Diagnostic 
Codes 5003 and 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of service medical records, reports of VA 
examinations conducted in 1997 and 1998, private medical 
records from Orthopedic and Trauma Clinic, Aquadilla Medical 
Services, and Domingo Cordero Rivera, M.D., VA outpatient 
records for treatment in 1997 and 1998, and the veteran's 
contentions, including those raised at a personal hearing in 
1998.  The evidence pertinent to each issue is discussed 
below. 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his rhinitis and right knee disorder.  Therefore, 
his claims continue to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
conditions.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1997 and 1998.  These examination reports 
provide sufficient evidence to rate the service-connected 
rhinitis and right knee disorder properly.  There is no 
objective evidence indicating that there has been a material 
change in the severity of any of the veteran's service-
connected conditions since he was examined in 1998.  The 
veteran testified in 1998 as to the private medical treatment 
he had received for his service-connected conditions.  He was 
advised to submit those records for consideration, and he did 
so.  There is no indication that additional medical records 
exist that have not been obtained.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has disagreed with the original disability 
ratings assigned for his rhinitis and right knee disorder.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126 and 132.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 12 
Vet. App. at 132.

The SOC provided to the veteran identified the issues on 
appeal as evaluation of the service-connected rhinitis and 
right knee disorder.  Throughout the course of this appeal, 
the RO has evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disabilities.  The September 1997 rating decision 
that granted service connection for these conditions 
considered all the evidence of record in assigning the 
original disability ratings.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

A.  Allergic rhinitis

The veteran is currently evaluated as zero percent disabled 
for this condition under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  A 10 percent disability rating is warranted for 
allergic rhinitis if there are no polyps, but there is 
greater than 50-percent obstruction of both nasal passages or 
complete obstruction of one nasal passage.  The medical 
evidence does not indicate that the veteran has polyps, and 
his nasal obstruction is approximately 5 percent in each 
nasal passage.  Therefore, the criteria for a compensable 
rating under Diagnostic Code 6522 have not been met.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The veteran initially filed a claim for service connection 
for sinusitis, and the medical evidence shows alternating 
diagnoses of rhinitis and sinusitis.  In adjudicating this 
claim, the RO also considered evaluating this as chronic 
sinusitis.  A zero percent disability rating is assigned for 
sinusitis when detected by x-rays only.  38 C.F.R. § 4.97, 
Diagnostic Code 6514 (1999).  A 10 percent disability 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The veteran has not alleged that he has any incapacitating 
episodes of sinusitis.  He has not alleged that he has ever 
required bed rest due to an episode of sinusitis.  Moreover, 
although he testified that a private physician prescribed him 
antibiotics, there is no indication that this was prolonged 
treatment.  The notes from his private physician are often 
illegible, but the list of medications prescribed at the time 
the veteran sought treatment for sinusitis and rhinitis 
referenced dosages for a period of days, not weeks.

The veteran's sinus x-rays have shown changes consistent with 
frontal and maxillary sinusitis.  However, every examination 
has shown no abnormalities, with the exception of the 1997 VA 
examination which showed mild congestion.  Although the 
veteran's allegations are that he experiences non-
incapacitating episodes of sinusitis every two weeks (i.e., 
approximately 25 times per year), there is no medical 
evidence to support that claim.  Since his separation from 
service in 1997 (i.e., almost three years ago), he has sought 
treatment for complaints related to sinusitis twice.  The 
veteran certainly has complained of symptoms such as 
headaches and sinus pain.  However, the lack of objective 
findings, in conjunction with the infrequent treatment for 
sinusitis, does not support a conclusion that a 10 percent 
disability rating is warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable 
disability rating for the veteran's service-connected 
allergic rhinitis/sinusitis.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, there is no reasonable doubt on this 
matter.  The post-service medical evidence shows few, if any, 
objective findings of a chronic disorder.  There are no other 
diagnostic codes applicable to the veteran's service-
connected condition.

B.  Right knee disorder

The veteran is currently evaluated as 10 percent disabled for 
his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5262.  His service-connected disorder is that of patellar 
tendonitis and bursitis.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).  The hyphenated diagnostic code in 
this case indicates that degenerative arthritis under 
Diagnostic Code 5003 is the service-connected disorder, and 
impairment of the tibia and fibula under Diagnostic Code 5262 
is a residual condition.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5256 through 5263 (1999).  When, 
however, the limitation of motion for the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is applied for a major joint 
affected by limitation of motion.  See Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f) (1999).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1999).  The criteria for evaluating 
limitation of flexion or extension of the leg are given at 
Diagnostic Codes 5260 and 5261.  Flexion limited to 60 
degrees is noncompensable under Diagnostic Code 5260.  A 
compensable evaluation requires flexion limited to 45 
degrees.  Limitation of extension to five degrees is 
noncompensable under Diagnostic Code 5261, and extension 
limited to 10 degrees is required for a 10 percent 
evaluation.

The other diagnostic code the RO has used to evaluate the 
veteran's right knee disorder, Diagnostic Code 5262, is for 
impairment of the tibia and fibula.  In order to be evaluated 
at 10 percent under Diagnostic Code 5262, there must be 
malunion of the tibia and fibula with slight knee disability.  
A 20 percent disability rating is warranted for malunion of 
the tibia and fibula with moderate knee disability.  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).

The Board must also consider all potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing to warrant the maximum disability rating of 10 
percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under Diagnostic Code 
5259.  None of these diagnostic codes would result in a 
higher disability evaluation for the veteran's right knee 
condition, nor would they be more appropriate to his 
disability.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating is warranted where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  The medical evidence does not indicate that 
the veteran's right knee is ankylosed, and it is clear that 
the knee is immobilized since he has full or nearly full 
range of motion.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure") 
(citation omitted).  In order to be evaluated at 20 percent 
under Diagnostic Code 5258, there must be dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  There is no evidence in 
this case of dislocation of the semilunar cartilage of the 
veteran's right knee.  Therefore, Diagnostic Codes 5256 and 
5258 are not appropriate to his disability. 

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent disability rating is assigned for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  Subluxation of the patella is "incomplete or 
partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  The 
veteran has not complained of any instability, laxity, or 
subluxation of the right knee.  The medical evidence shows no 
findings of instability or subluxation.  There is only one 
reference to laxity, and that was in April 1997 and was of a 
slight nature only.  Therefore, although Diagnostic Code 5257 
could apply to the veteran's right knee disorder, in that 
there is a finding of slight laxity, he would not meet the 
criteria for a disability rating higher than 10 percent since 
there are no findings of moderate subluxation or instability.  
It is clear that any laxity that he experiences is no more 
than slight since such findings have not been present in the 
majority of the examinations.

1.  Rating prior to May 15, 1997

The RO assigned the 10 percent disability rating for the 
veteran's right knee indicating that this was based on 
painful and/or limited motion of a major joint.  The 10 
percent rating was assigned for the right knee pursuant to 
the diagnostic criteria under Diagnostic Code 5003 for a 
major joint affected by limitation of motion.  

The medical evidence shows, however, that prior to May 15, 
1997, a 20 percent disability rating was warranted for the 
veteran's right knee disorder.  Shortly after his separation 
from service, he sought treatment at the VA Medical Center.  
Objective findings in April 1997 included slight laxity, 
decreased quadriceps strength, swelling, and mild quadriceps 
atrophy.  The veteran was using a cane for ambulation, and he 
limped.  Between April 23, 1997, and May 14, 1997, he 
underwent physical therapy.  He continued to complain of knee 
pain, and he continued to limp.  On May 15, 1997, he 
underwent an examination that showed that his gait was 
normal, and he had no complaints of acute pain.  He was 
discharged from treatment.  

The Board concludes that the evidence prior to May 15, 1997, 
showed disability that more nearly approximated that which 
warrants the assignment of a 20 percent disability rating.  
See 38 C.F.R. § 4.7 (1999).  Although the veteran does not 
have malunion of the tibia and fibula, findings were present 
that showed a moderate level of knee disability overall 
(i.e., atrophy, decreased strength, antalgic gait).  Although 
not precisely consistent with the diagnostic criteria, the 
veteran's right knee disability was clearly disabling to him 
prior to May 15, 1997, and a 20 percent disability rating was 
warranted.  The impairment resulting from the veteran's 
service-connected right knee condition more nearly 
approximated the impairment that would result if he had 
malunion of the tibia and fibula with a moderate level of 
knee disability.  In assigning this rating, the Board has 
resolved all reasonable doubt regarding the level of the 
veteran's disability in his favor and has considered 
functional loss.  Accordingly, a 20 percent rating is granted 
prior to May 15, 1997. 

The Board considered assigning the veteran a higher 
disability rating.  However, his level of knee disability was 
not such that it was marked, which would warrant a 30 percent 
disability rating under Diagnostic Code 5262.  The findings 
of laxity, atrophy, and decreased strength were all of a 
slight or mild level.  Such findings resolved within 
approximately a four-week period after the veteran's 
participation in physical therapy.  The 20 percent disability 
rating has been granted based on considerations of functional 
loss and painful motion.  His level of functional loss did 
not approximate the level of disability that would result 
from the criteria described above for a disability rating 
higher than 20 percent.

2.  Rating from May 15, 1997

As indicated above, as of May 15, 1997, examination of the 
veteran was essentially normal.  He had no complaints of 
acute pain, and his gait was normal.  As of May 15, 1997, he 
clearly had decreased disability compared to the prior few 
months.  Since that date, the medical records show little, if 
any, objective evidence of disability.  During the 1998 VA 
examination, the veteran had full range of motion for the 
right knee.  The only limitation of motion shown in the 
evidence since May 1997 is a VA consultation report dated in 
June 1997 which indicated that range of motion was from zero 
to 120 degrees.

The evidence since May 15, 1997, has not shown that the 
criteria for a disability rating higher than 10 percent have 
been met.  With full or nearly full range of motion, there is 
no basis for assigning even a compensable evaluation under 
Diagnostic Code 5260 or 5261.  There is no basis for 
assignment of a higher rating under Diagnostic Code 5003 
since the veteran is only service-connected for one major 
joint.  

There is also no basis for assignment of a higher rating 
under Diagnostic Code 5262 since the objective evidence since 
May 15, 1997, has shown no more than a slight level of 
disability.  Every examination since that date has shown no 
or minimal limitation of motion, laxity, swelling, 
instability, etc.  There has also been no evidence of 
functional loss.  The veteran's gait is normal.  Moreover, he 
testified that despite the fact that he is employed in an 
occupation that requires walking, including climbing stairs, 
he has not missed any time from work due to his right knee 
condition.  

Therefore, even resolving all reasonable doubt in the 
veteran's favor, the Board cannot conclude that his right 
knee disorder has had any more than a minimal effect on his 
functioning since May 15, 1997.  The veteran's primary 
complaint regarding his right knee disorder is pain, 
especially with certain physical activity, and his complaints 
of pain must be considered in evaluating his claim.  Although 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the Board finds that a 10 percent disability 
rating from May 15, 1997, for the right knee for, at most, 
minimal overall impairment adequately compensates the veteran 
for his pain and for any occasional functional loss he may 
experience during flare-ups.  Examining the medical history 
of his right knee condition, there has clearly been 
improvement of his disability May 15, 1997, in terms of 
increased ability to ambulate without assistance, increased 
ability to move the knee, etc.  Accordingly, the 
preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent from May 15, 1997. 


ORDER

Entitlement to a compensable disability rating for allergic 
rhinitis is denied.

Entitlement to a 20 percent disability rating, and no more, 
for right patellar tendonitis and bursitis is granted prior 
to May 15, 1997, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to a disability rating higher than 10 percent for 
right patellar tendonitis and bursitis is denied from May 15, 
1997.

REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for a higher 
rating for his chronic bronchitis.  

The veteran is currently evaluated as 10 percent disabled for 
this condition under 38 C.F.R. § 4.97, Diagnostic Code 6600.  
That rating required pulmonary function tests showing FEV-1 
(forced expiratory volume in one second) of 71 to 80 percent 
predicted, or; FEV-1/FVC (ratio of forced expiratory volume 
in one second to forced vital capacity) of 71 to 80 percent, 
or; DLCO (SB) (diffusion capacity of the lung for carbon 
monoxide by the single breath method) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  
The next highest rating of 30 percent is warranted where 
pulmonary function tests show FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  Id.  The results of the 
pulmonary functions tests used in assigning a disability 
rating are those after bronchodilatation.  See 61 Fed. Reg. 
46723 (September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  In this case, although the veteran 
underwent VA pulmonary examinations, including pulmonary 
function tests, in 1997 and 1998, those examination reports 
did not provide sufficient medical evidence upon which to 
decide this claim in accordance with the criteria for rating 
bronchitis, as discussed above.  The use of the word "or" 
in the rating criteria provides an independent basis for each 
particular evaluation rather than an additional requirement.  
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  The veteran 
need only prove the existence of any one of those criteria to 
satisfy the requirement for that particular evaluation.  

The prior VA examinations were inadequate because they did 
not provide evidence regarding the veteran's diffusion 
capacity of the lung for carbon monoxide or oxygen 
consumption.  Although the pulmonary function tests conducted 
in 1997 and 1998 did not show FEV-1 of 56 to 70 percent 
predicted or FEV-1/FVC of 56 to 70 percent, as required for 
an initial rating higher than 10 percent, it is not known 
whether the veteran may qualify for a higher rating based on 
diffusion capacity of the lung for carbon monoxide or oxygen 
consumption.  Therefore, another examination is needed to 
obtain this information.  Even though current evidence of 
diffusion capacity of the lung for carbon monoxide or oxygen 
consumption would not be sufficient to grant a higher rating 
for a prior period of time, the veteran could get a higher 
rating as of the date of the new VA examination since he has 
appealed the initial rating assigned for his bronchitis and 
is entitled to staged ratings, if appropriate.  See 
Fenderson.

Accordingly, this claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Outpatient Clinic in Mayaguez for 
all outpatient treatment from April 1998 
to the present.  

2.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
examination to evaluate his chronic 
bronchitis.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  

All necessary tests and studies, to 
include pulmonary function tests, should 
be conducted in order to ascertain the 
severity of the veteran's service-
connected chronic bronchitis.  The 
pulmonary function tests must include 
information not only as to FEV-1 and FEV-
1/FVC, but also as to diffusion capacity 
of the lung for carbon monoxide or oxygen 
consumption by the single breath method 
(DLCO (SB)) in accordance with VA rating 
criteria.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a higher rating for 
chronic bronchitis, with application of 
all appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  The RO should 
review the evidence of record at the time 
of the September 1997 rating decision 
that was considered in assigning the 
original disability rating for the 
veteran's chronic bronchitis, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

